Continuation of PTOL-303
Applicant argues “…Taniuchi fails to teach or suggest ‘[a] gateway for use with a home LAN network’, wherein the home LAN network includes ‘at least one private host in a private network in the home LAN network, a Hotspot network in the home LAN network and containing a Hotspot client, and a demilitarized zone (DMZ) host separate from the Hotspot network’, that the gateway includes ‘a communication module’ that ‘receive[s] a communication packet’, that the gateway includes ‘a processing module’ wherein the processing module ‘determine[s] the communication packet received by the communication module is a Unicast communication packet’ and ‘instruct[s] said communication module to forward the communication packet to one of the group consisting of the DMZ host in the home LAN network and the Hotspot client in the Hotspot network formed in the home LAN network’, and wherein the processing module ‘determines that the communication packet is a Multicast communication packet’, and the communication module ‘clones a copy of the Multicast communication packet and forwards the copy of the Multicast communication packet to both the DMZ host in the home LAN network and the Hotspot client in the Hotspot network formed in the home LAN network’ as recited by independent claim 1, as amended” (see Remarks, pages 13-14). The Applicant continues by referring to cited portions from Taniuchi (see Remarks, page 14). However, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Tessmer fails to overcome the deficiencies of Taniuchi. Tessmer also fails to teach or suggest ‘[a] gateway for use with a home LAN network’, wherein the home LAN network includes ‘at least one private host in a private network in the home LAN network, a Hotspot network in the home LAN network and containing a Hotspot client, and a demilitarized zone (DMZ) host separate from the Hotspot network’, that the gateway includes ‘a communication module’ that ‘receive[s] a communication packet’, that the gateway includes ‘a processing module’ wherein the processing module ‘determine[s] the communication packet received by the communication module is a Unicast communication packet’ and ‘instructs] said communication module to forward the communication packet to one of the group consisting of the DMZ host in the home LAN network and the Hotspot client in the Hotspot network formed in the home LAN network’, and wherein the processing module ‘determines that the communication packet is a Multicast communication packet’, and the communication module ‘clones a copy of the Multicast communication packet and forwards the copy of the Multicast communication packet to both the DMZ host in the home LAN network and the Hotspot client in the Hotspot network formed in the home LAN network’ as recited by independent claim 1, as amended” (see Remarks, page 15). The Applicant continues by referring to cited portions from Taniuchi (see Remarks, pages 15-19). However, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

4.          Applicant argues independent claim 15 is equally allowable as claim 1 since claim 1 is allowable by virtue of the arguments (and amendments) as presented in Remarks, pages 14-19 (see Remarks, pages 21-22). Examiner respectfully disagrees at least by the arguments presented above with respect to claim 1.
5.          However, in view of the amended portions to include the locations of the DMZ host and the Hotspot client, further search and consideration is required.

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 8, 2021